Title: To George Washington from Henry Emanuel Lutterloh, 11 October 1791
From: Lutterloh, Henry Emanuel
To: Washington, George



Sir
Fayette Ville No. Carolina 11th Oct. 1791

The favorable attention I have formerly received from your Excellency, induces me to take the liberty of mentioning my present situation.
Since the War in which I had the honor of serving under your Excellency, and for the most part under your personal inspection; a variety of misfortunes have reduced me in a strange Country to extreme distress.
During this situation I have made repeated applications for settlement of my accounts with the proper Office, which I have not yet obtained, by reason as it is said, of my immediate principals not having settled, and to this I am informed is in a great measure to be ascribed the failure of my application to Congress on two Petitions praying the Commutation & Lands allowed to Colonels in the line, as also any Travelling expences which were usually allowed to foreign Officers, embarking in the Americam cause.
I am neither unacquainted with the rule laid down by your Excellency as to personal correspondence, nor with your engagements in public services, to which your time is so much devoted as to prevent private communications, on the private affairs of an individual of such small moment as myself; but the Soldier who in a public cause hath experienced public neglect, will for a moment be permitted to arreast your Excellency’s attention whilst he offers to your perusal his present and former Petitions as the grounds of his application for relief, in that situation to which he hath been reduced from much brighter prospects.
Permit me Sir to conceive the subject of which they treat, having been necessarily mixed with the greater transactions under your direction of the War, they may without impropriety become the subject of reference to You, in which event I submit to such

mention of my services as they from Your Excellency’s knowledge may seem to merit.
I have the honor to be with the greatest respect and regard. Your Excellency’s Most Obedt Servant

Henry Emanuel Lutterloh

